Cite as 2016 Ark. 194


                   SUPREME COURT OF ARKANSAS.
                                        No.   CR-16-231


WILLIE JAMES SMITH                               Opinion Delivered April   28, 2016
                              PETITIONER
                                                 PRO SE MOTION FOR RULE ON
V.                                               CLERK
                                                 [ASHLEY COUNTY CIRCUIT
STATE OF ARKANSAS                                COURT, NO. 02CR-14-08]
                             RESPONDENT
                                                 HONORABLE SAM POPE, JUDGE

                                                 MOTION DENIED.

                                       PER CURIAM


        Petitioner Willie James Smith filed in the trial court a timely verified pro se petition

 under Arkansas Rule of Criminal Procedure 37.1 (2015) in which he sought to challenge a

 judgment reflecting his entry of a guilty plea to a charge of possession of firearms by certain

 persons. After a hearing on the petition, the trial court denied it, and Smith filed a timely

 notice of appeal. When the record on appeal was tendered to this court, our clerk declined

 to lodge it because it was not received within the required time. Smith now brings this

 motion for rule on clerk, and he seeks permission to proceed with the appeal. We deny the

 motion.

        Smith filed his notice of appeal on March 13, 2015. Under Arkansas Rule of

 Appellate Procedure–Criminal 4 (2015), the record had to be filed no later than Thursday,

 June 11, 2015, unless an extension of time had been granted in accord with Rule 4(c). Ark.

 R. App. P.–Crim. 4(b) (requiring that, without an extension, the record must be filed with

 the clerk of the appellate court and docketed within ninety days from the filing of the notice
                                    Cite as 2016 Ark. 194

of appeal). The appeal record was tendered on July 22, 2015, which was 131 days after the

notice of appeal had been filed.

       If the transcript of the trial record is not filed in the time prescribed, then a defendant

in a criminal case may file a motion for rule on clerk under Arkansas Rule of Appellate

Procedure–Criminal 2(e). Lewis v. State, 2012 Ark. 255, 423 S.W.3d 16 (per curiam). This

court may act on and decide only those cases where the movant shows good cause for the

failure to comply with our rules of procedure. Id.

       Smith does not contend that the record was tendered within ninety days of the date

he filed his notice of appeal. He does assert that he filed a motion for an extension of time

in the trial court within the ninety-day period, and he alleges that the trial court denied that

motion before the ninety-day period expired. The remainder of Smith’s argument is not

clear, but he appears to allege the trial court later granted a motion for rule on clerk and

should not have denied his motion for an extension of time, and he attached a certified copy

of the trial court’s docket in support of his claim.

       Despite his claim to the contrary, Smith did not demonstrate that he filed a motion

for extension of time within the requisite period of time. As noted, he was required to

lodge the record by June 11, 2015. The docket he provides indicates that a motion for an

extension of time was filed on July 13, 2015, and none was filed previous to that date. Even

if Smith could demonstrate that the trial court should have acted on and granted a timely

motion to extend the period of time for lodging the record under our rules, Smith’s motion

was not filed within the time required to give the trial court the authority to grant his

motion. See Hogue v. State, 2012 Ark. 171 (per curiam). Smith has failed to demonstrate

                                                2
                                 Cite as 2016 Ark. 194

good cause for the failure to comply with our rules of procedure. Accordingly, the motion

for rule on clerk is denied.

       Motion denied.




                                            3